This is an appeal by an employer and its insurance carrier from an award of the Workmen’s Compensation Board, in favor of claimant, for permanent partial disability of 85% loss of use of the left arm. There are no disputed facts. On July 9, 1945, claimant was- employed by Sheffield Farms Company, Inc., at Norwich, N. Y. While he was engaged *850in removing a foreign substance from a machine, his left forearm, wrist and hand were caught in the machine, as a result of which he sustained numerous injuries. The board found that because of such injuries he sustained -85% permanent loss of use of the left arm. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.